TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 26, 2020



                                     NO. 03-19-00491-CV


                                    AKOE, LLC, Appellant

                                                v.

                                   RJ Machine Inc., Appellee




      APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
    AFFIRMED IN PART, REVERSED AND RENDERED IN PART, REMANDED --
                      OPINION BY JUSTICE TRIANA




This is an appeal from district court’s partial denial of appellant’s motion to dismiss under the

Texas Citizens Participation Act (TCPA) signed by the trial court on July 26, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s order. Therefore, the Court affirms the district court’s order denying AKOE’s motion

to dismiss as to RJ Machine’s claims seeking declarations that (1) the Purchase Agreement “is

valid and enforceable” and (2) “RJ Machine is under no obligation” to repair “or cover the cost

of any maintenance” of the Lear because the TCPA does not apply to these claims. The Court

reverses the district court’s order as it relates to RJ Machine’s claims for breach of contract and

its claim seeking a declaration that “RJ Machine owes no obligations to [AKOE] based on

[AKOE’s] demands regarding” the Lear, and the Court renders judgment dismissing those
claims. The Court remands the case to the trial court for further proceedings consistent with this

opinion. Appellee shall pay all costs relating to this appeal, both in this Court and in the court

below.